Citation Nr: 1107444	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
post concussive headaches, status post traumatic brain injury.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) 
from September 2008 and May 2009 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In the September 2008 decision, the RO 
granted service connection for post concussive headaches, status 
post traumatic brain injury and assigned an initial disability 
rating of 10 percent, effective December 4, 2007.

In the May 2009 decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

In this case, the evidence indicates that the residuals of the 
Veteran's traumatic brain injury may have worsened since his last 
VA examination in August 2009.  For example, an August 2010 VA 
neurology consultation note, an August 2010 VA discharge summary, 
and the Veteran's private treatment records from St. Elizabeth 
Medical Center dated in June 2010 reveal that he was treated for 
spells of loss of consciousness and loss of time, disorientation, 
and dizziness.  Also, during the September 2010 hearing the 
Veteran testified that he experienced dizziness and nausea 
associated with headaches.  Given the above evidence, VA's duty 
to obtain a new examination as to the current severity of the 
Veteran's service-connected post concussive headaches, status 
post traumatic brain injury is triggered.

As for the claim for a TDIU, VA will grant a TDIU when the 
evidence shows that the Veteran is precluded, by reason of his 
service-connected disabilities, from obtaining or maintaining 
"substantially gainful employment" consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect the Veteran's service-connected disability has on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Although the evidence includes some information in this regard, 
there is no explicit opinion as to whether the Veteran's service 
connected-disabilities alone would be sufficient to preclude 
gainful employment.

The Veteran has reported various periods of employment since 
2004, with the most recent evidence of employment being an August 
2009 VA mental health treatment note which indicates that he 
reported that he engaged in yearly farm work in Michigan which 
provided him with extra income.  However, it is unclear as to 
what employment was gainful.  See 38 C.F.R. § 4.16(a) (defining 
marginal employment as earnings below the poverty threshold). 

Furthermore, during the September 2010 hearing the Veteran raised 
the issues of whether new and material evidence has been received 
to reopen a claim for service connection for tinnitus and 
entitlement to an increased rating for bilateral hearing loss.  
These claims have not yet been adjudicated and the issue of 
entitlement to a TDIU is inextricably intertwined with these 
issues as well as with the claim for a higher initial rating for 
post concussive headaches, status post traumatic brain injury.  
Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Veteran has reported on several occasions, including during 
the September 2010 hearing, that he was in receipt of Social 
Security Administration (SSA) disability benefits for psychiatric 
problems.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no 
duty to get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's disability 
determination have not yet been associated with the claims file 
and may be relevant to the claims for a higher initial rating for 
traumatic brain injury and a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the petition to 
reopen the claim for service connection for 
tinnitus and the claim for an increased 
rating for bilateral hearing loss.  

2.  Ask the Veteran to report his earnings 
for the period since 2007.
 
3.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

All efforts to obtain these records must be 
documented in the claims file.  If these 
records are unavailable, this should also 
be noted in the claims file.

4.  After any evidence received from SSA 
has been associated with the Veteran's 
claims file, schedule him for a VA 
traumatic brain injury examination to 
determine the current severity of his 
service-connected post concussive 
headaches, status post traumatic brain 
injury in accordance with the new criteria 
for rating traumatic brain injury.  All 
indicated tests and studies should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected traumatic brain injury, 
including any cognitive impairment, 
emotional/behavioral impairment, physical 
impairment, and subjective symptoms.  

With respect to headaches, the examiner 
should note the absence or presence of 
characteristic prostrating attacks, the 
frequency and duration of any such attacks, 
and the extent of any associated economic 
impact. 

To the extent possible, the manifestations 
of the Veteran's traumatic brain injury 
should be distinguished from those of any 
other disorder present, especially his 
service-connected posttraumatic stress 
disorder (PTSD).  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's service-connected disabilities 
(PTSD; peripheral paralysis of the right 7th 
facial nerve; bilateral hearing loss; left 
knee instability with tenderness; and post 
concussive headaches, status post traumatic 
brain injury) would either individually or 
collectively prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner should also report whether his 
or her opinion as to employability would 
change if tinnitus was considered a 
service-connected disability.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

5.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

